In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00121-CR
                                                ______________________________
 
 
                                KWAME NKRUMAH PRICE,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                        On Appeal from the 76th Judicial District Court
                                                              Titus County, Texas
                                                         Trial Court
No. CR15,895
 
                                                        
                                          
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                      MEMORANDUM OPINION
 
            Kwame Nkrumah
Price appeals his conviction for possession of a controlled substance, namely marihuana,
in an amount more than four ounces, but less than five pounds—a state-jail
felony.  See Tex. Health & Safety
Code Ann. § 481.121(b)(3) (West 2010). 
In a related case, also decided today, Price has appealed his conviction
for possession of a controlled substance, namely cocaine, in an amount of more
than four grams, but less than 200 grams—a second-degree felony. See Price v. State, cause number
06-11-00120-CR.  Price has filed a single
brief, in which he raises a single issue common to both of his appeals.
            We addressed
this issue in detail in our opinion of this date on Price’s appeal in cause
number 06-11-00120-CR.  For the reasons
stated therein, we likewise conclude that error has not been shown in this
case.
            We affirm
the trial court’s judgment.
 
 
                                                                                    Bailey
C. Moseley
                                                                                    Justice
 
Date Submitted:          January
3, 2012
Date Decided:             January
12, 2012
 
Do Not Publish